DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0076000, filed on 06/22/2020.
Information Disclosure Statement
The information disclosure statement filed 02/03/2021 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujii et al. (US Pub 2018/0330665 A1).
Regarding claim 1; Fujii teaches a display device (a display device, Fig.1) comprising: 

    PNG
    media_image1.png
    342
    558
    media_image1.png
    Greyscale

(Fig.5 of Fujii reproduced)
a gray converter (a data compensation unit 410, Fig.5 reproduced above) which adds compensation grays to input grays to provide output grays (Fig.5, para. [0128-0130], the data compensation unit 410 receives a first video signal RGB1; converts the first video signal RGB1 into a gradation data voltage corresponding to a first gradation data; adds a fist compensation voltage V_DIFF1 to the gradation data voltage corresponding to the first gradation data; and outputs a second video signal RGB2 which includes the compensatory gradation data to an image processor 420); 
a data driver (a data driving unit 300, Fig.1) which provides data voltages corresponding to the output grays (para. [0129-0130]); and 
a display panel (a display unit 100, Fig.1) which includes pixels which receives the data voltages (Fig.1), 
wherein the gray converter includes: 
a voltage domain converter (a gradation data converter 411, Fig.5) which converts the input grays into conversion grays (para. [0086-0092]); and 
a compensation gray calculator which calculates the compensation grays based on the conversion grays (Fig.5, para. [0084] and [0100, 0125], the data compensation unit 410 comprises a coupling operation unit 412, an accumulative operation unit 413, a memory unit 414, and a comparison unit 415 configured to calculate a compensation voltage V-DIFF based on the gradation data voltage outputted from the gradation data converter 411).
Regarding claim 2; Fujii teaches the display device of claim 1 as discussed above. Fujii further teaches that the gray converter further includes a memory which outputs previous conversion grays (para. [0094,0119], the gradation data converter 411 includes a memory that stores gradation data values corresponding to the gray values); the conversion grays correspond to a current pixel row (e.g., para. [0119], a gradation voltage of a pixel PXij which is connected to a j-th scan line SLj), and the previous conversion grays correspond to one previous pixel row (e.g., para. [0119], a gradation voltage of a pixel PXi(j-1) which is connected to a (j-1)-th scan line SLj-1).
Regarding claim 3; Fujii teaches the display device of claim 2 as discussed above. Fujii further teaches that each of the pixels is connected to a data line disposed in a first side of the each of the pixels (Fig.1, each of pixels is connected to a data line disposed on a left side of the each of pixels).
Regarding claim 4; Fujii teaches the display device of claim 1 as discussed above. Fujii further teaches that the gray converter further includes a memory which outputs previous conversion grays (para. [0094,0119], the gradation data converter 411 includes a memory that stores gradation data values corresponding to the gray values), and the conversion grays correspond to a current pixel row, and the previous conversion grays correspond to two previous pixel rows (para. [0118-0120], the gradation voltage may correspond to pixels connected to an (j-1)-th scan line SLj-1; an j-th scan line SLj; and an (j+1)-th scan line SLj+1. Therefore, Fujii further teaches that the memory in the gradation data converter outputs gradation voltages corresponding to two previous pixel rows (i.e., an (j-1)-th pixel row and j-th pixel row).
Regarding claim 16; Fujii teaches a driving method of a display device, comprising: 
converting input grays into conversion grays in a voltage domain (para. [0086-0092]); 
calculating compensation grays based on the conversion grays (Fig.5, para. [0084], the data compensation unit 410 comprises a coupling operation unit 412, an accumulative operation unit 413, a memory unit 414, and a comparison unit 415 configured to calculate a compensation voltage V-DIFF based on the gradation data voltage outputted from the gradation data converter 411); 
providing output grays by adding the compensation grays to the input grays (Fig.5, para. [0128-0130], the data compensation unit 410 receives a first video signal RGB1; converts the first video signal RGB1 into a gradation data voltage corresponding to a first gradation data; adds a fist compensation voltage V_DIFF1 to the gradation data voltage corresponding to the first gradation data; and outputs a second video signal RGB2 which includes the compensatory gradation data to an image processor 420); and 
providing data voltages corresponding to the output grays to pixels (para. [0129-0130]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US Pub 2018/0330665 A1) in view of Hwang et al. (US Pub 2018/0182328 A1).
Regarding claim 5; Fujii teaches the display device of claim 4 as discussed above. Fujii does not teach that the pixels include first pixels and second pixels, each of the first pixels is connected to a data line disposed in a first direction from the each of the first pixels, each of the second pixels is connected to a data line disposed in a second direction from the each of the second pixels, and the first direction is opposite to the second direction.
Hwang teaches the pixels include first pixels (Fig.3, first pixels on odd-number pixel rows (e.g., PXR1 and PXR3)) and second pixels (second pixels on even-number pixel rows (e.g., PXR2 and PXR4)), each of the first pixels is connected to a data line disposed in a first direction from the each of the first pixels (Fig.3, each of first pixels is connected to a data line disposed on a left side of the first pixels), each of the second pixels is connected to a data line disposed in a second direction from the each of the second pixels (Fig.3, each of second pixels is connected to a data line disposed on a right side of the second pixels), and the first direction is opposite to the second direction (see Fig.3).

    PNG
    media_image2.png
    417
    475
    media_image2.png
    Greyscale

(Fig.3 of Hwang reproduced)
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Fujii to include the pixel arrangement as taught by Hwang. The motivation would have been in order to reduce crosstalk and flicker (Hwang, para. [0002]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US Pub 2018/0330665 A1) in view of Hwang et al. (US Pub 2018/0182328 A1) as applied to claim 5 above; further in view of Kim et al. (US Pub 2016/0155387 a1).
Regarding claim 6; Fujii and Hwang teach the display device of claim 5 as discussed above. Fujii and Hwang do not teach that a data distributor connected to the data driver through data output lines and connected to the pixels through the data lines, wherein the number of the data output lines is smaller than the number of the data lines.
	Kim teaches a data distributor (Fig.1, a data distributer 150) connected to the data driver (a data driver 130) through data output lines (output lines OL1-OLj) and connected to the pixels through the data lines (see Fig.1, data lines D1-Dm), wherein the number of the data output lines is smaller than the number of the data lines (see Fig.1, a number of output lines is a half of a number of data lines).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Fujii and Hwang to include the data distributer of Kim. The motivation would have been in order to reduce the cost (Kim, para. [0008]). 
Allowable Subject Matter
Claims 7-15,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art, alone or in combination, fails to teach wherein the compensation gray calculator includes a lookup table in which compensation values corresponding to some of the previous conversion grays and some of the conversion grays are recorded, andLO-202002-018-1-USO Po200331SM SNK0149US31the compensation gray calculator calculates first interpolated values for some of the pixels by interpolating the compensation values as recited in claim 7.
 	Prior art, alone or in combination, fails to teach the method of referring to a lookup table which records compensation values corresponding to some of previous conversion grays and some of the 20conversion grays, where the conversion grays correspond to a current pixel row, and the previous conversion grays correspond to two previous pixel rows; and calculating first interpolated values by interpolating the compensation values for some of the pixels as recited in claim 17.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691                                                                                                                                                                                                        
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691